ON SUGGESTION OF ERROR.
Appellee suggests that we erred in our decision on the merits of this cause, and in not reversing and remanding it for further proceedings below.
We have again carefully considered the merits of the cause and are satisfied with our former conclusion thereon. The suggestion of error will, therefore, be overruled on this point.
However, we were in error in rendering a final decree here. We should have remanded the cause to the lower *Page 788 
court. The suggestion of error is well taken as to that. Therefore, the final judgment heretofore rendered will be set aside, and a judgment entered reversing and remanding the cause to the lower court for further proceedings not inconsistent with our original opinion herein.
The suggestion of error is overruled in part and sustained in part, and the cause is reversed.